Citation Nr: 0840240	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 2004 to 
June 2006.  For his service, the veteran received the award 
of Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
service connection for PTSD.  

This claim was also adjudicated on the matter of service 
connection for a psychiatric disability, other than PTSD.  A 
November 2007 rating action granted service connection for a 
major depressive disorder and this was a substantial grant of 
the benefit sought; that matter is no longer in appellate 
status.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In February 2007 letter to the veteran, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The February 2007 notice informed the veteran of the process 
by which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the veteran has been able to participate 
effectively in the processing of his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been given 
pertinent VA examinations.  The duty to assist has been 
fulfilled.  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2008).

III.  Analysis

The Board does not find that a totality of the evidence 
supports a diagnosis of PTSD as required by 38 C.F.R. 
§ 3.304(f).  The veteran's DD Form 214 (certificate or 
release or discharge from active duty) indicates that, during 
active military duty, the veteran served in Iraq for seven 
months.  As a result of his service, he received the Combat 
Action Ribbon which indicates that the veteran did indeed 
engage in combat with enemy forces.  However, the 
requirements for service connection for PTSD have not been 
met because medical evidence does not diagnose the disability 
of PTSD.  38 C.F.R. § 3.304(f).  

The veteran's February 2007 claim states that his time and 
activities in Iraq had a negative affect on his mood.  After 
returning from Iraq, the veteran states he became 
increasingly depressed about serving another tour, which 
increased his anxiety.  He states the possibility of being 
killed in action "consumed his mood and made it difficult to 
function in a military environment."  

The veteran's service treatment records show he was treated 
for mental health issues while he was in service.  The 
veteran's enlistment examination is negative for any 
psychiatric disabilities.  The veteran's August 2005 post-
deployment form shows he indicated he was "bothered a lot" 
by the following problems:  Little interest or pleasure in 
doing things; feeling down, depressed or hopeless; and 
thoughts that [he] would be better off dead or hurting 
[himself] in some way.  On an October 2005 form the veteran 
indicated he had thoughts of suicide.  In November 2005, the 
veteran was referred to treatment by a chaplain and the 
assessment was acute stress reaction, rule out a mood 
disorder.  

The veteran was seen again in November 2005 for further 
evaluation of a mood disorder.  The impression was Axis I, 
rule out a dysthymic disorder and deferred Axis II, rule out 
a possible character disorder.  He was found fit for duty.  A 
December 2005 mental health outpatient consultation diagnosed 
the veteran with the following:  Axis I, a recurrent, 
moderate, major depressive disorder; Axis I anxiety disorder, 
not otherwise specified (combat related) and rule out bipolar 
disorder, not otherwise specified.  The veteran was also 
diagnosed with Axis II borderline personality traits, rule 
out a disorder; Axis IV military stressors; and Axis V Global 
Assessment of Functioning (GAF) of 65.  He was again found 
fit for duty.  

Another December 2005 service treatment record lists the 
veteran's diagnosis as bipolar, not otherwise specified; 
anxiety, not otherwise specified; and borderline personality 
traits.  In January 2006, the veteran was diagnosed with Axis 
I recurrent (major or manic) depressive disorder and mixed 
anxiety-depressive disorder.  Another January 2006 service 
treatment record lists the veteran's diagnosis as most recent 
episode of bipolar II, depressed and borderline traits.  A 
February 2006 record shows the veteran as not qualified for 
service and under defects lists bipolar II disorder, most 
recent episode depressed and anxiety disorder, not otherwise 
specified.  

As for service personnel records, on the veteran's January 
2006 report of medical history he listed panic attacks and 
depression.  The physician listed his diagnoses of bipolar II 
and anxiety.  A March 2006 record entitled "Findings of the 
Physical Evaluation Board Proceedings" found the veteran 
unfit as a result of a bipolar II disorder and an anxiety 
disorder, not otherwise specified.  A personality disorder 
was listed as a condition which does not constitute a 
physical disability.  

The veteran's March 2007 general VA examination listed 
bipolar disorder, anxiety disorder and posttraumatic stress 
disorder as reported medical problems.  At this examination, 
the veteran told the examiner he took himself off all 
medications.  The veteran was diagnosed with intermittent 
back pain which was not related to military service.  The 
veteran did not appear for his March 2007 mental health 
examination.  

At the veteran's mental health October 2007 VA examination, 
the VA examiner reviewed the entire claims file.  The 
examiner noted in the veteran's medical history that he 
received an honorable medical discharge for depression.  At 
this examination, the veteran reported he had a major episode 
of depression in service which persisted, but he responded 
well to treatment.  He stated he last received treatment 
after separation but had received no treatment in over a 
year.  

In evaluating the veteran's mental status, the examiner noted 
the veteran's only symptom as mild anergia (lack of energy or 
inactivity) and that the veteran was denying symptoms of 
PTSD.  The examiner's diagnostic impression was Axis I major 
depressive disorder, in remission and Axis V GAF of 75.  In 
discussing the diagnosis, the examiner noted that the veteran 
presented with a history of PTSD symptoms and depression 
following his deployment to Iraq but that the veteran was 
currently denying all symptoms upon direct questioning.  The 
examiner stated that the veteran's presentation resulted in 
no degree of impairment in social or occupational 
functioning.  

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the veteran 
does not have PTSD.  At most, the VA examiner recognized that 
the veteran experienced some PTSD symptoms while in service.  
The examiner did not diagnose the veteran with the present 
disability of PTSD.  Without competent evidence of PTSD, 
consideration of any association between any in-service 
stressors and current symptomatology is not necessary.  
38 C.F.R. § 3.304(f).  Without competent evidence of a 
diagnosed disability, service connection for the disorder 
cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in which the Court held that, in the absence 
of proof of a present disability, there can be no valid 
claim).  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


